Citation Nr: 1704510	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  12-12 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for headaches and, if so, whether service connection should be granted.

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for erectile dysfunction and, if so, whether service connection should be granted.

3.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for memory loss and, if so, whether service connection should be granted.

4.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and, if so, whether service connection should be granted.

5.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for neurocognitive disorder and, if so, whether service connection should be granted.

6.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for brain trauma, claimed as traumatic brain injury with loss of balance, confusion, tremors, frontal lobe problems, speech disorders, and sleep disorders and, if so, whether service connection should be granted.

7.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a neck condition, previously claimed as cervical condition/ laminectomy and, if so, whether service connection should be granted.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from January 1965 to September 1977 and January 1994 to August 1994.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

As the record reflects diagnoses of emotional impairment related to the Veteran's traumatic brain injury and depression, the issue of entitlement to service connection for PTSD has been broadened to include other psychiatric disabilities and is recharacterized accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.) 

This case has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a); 38 C.F.R. § 20.900(c).

The Veteran's cervical spine and TDIU issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A rating decision issued in August 2005 denied service connection for headaches, erectile dysfunction, memory loss, PTSD, neurocognitive disorder, and brain trauma.  The Veteran was notified of the adverse determination and of his procedural and appellate rights in August 2005.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  Evidence added to the record since the final August 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for headaches; erectile dysfunction; memory loss; an acquired psychiatric disorder, to include PTSD; a neurocognitive disorder; and brain trauma.

3.  The Veteran's chronic headache disorder had its onset in service.

4.  The Veteran's traumatic brain injury manifested by an emotional, behavioral and cognitive impairment had its onset in service.

5.  The Veteran's erectile dysfunction is secondary to his emotional impairment.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied the Veteran's claim of service connection for headaches, erectile dysfunction, memory loss, PTSD, neurocognitive disorder, and brain trauma is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  New and material evidence has been received to reopen the claim of service connection for headaches; erectile dysfunction; memory loss; an acquired psychiatric disorder, to include PTSD; a neurocognitive disorder; and brain trauma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The Veteran's chronic headache disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4. The Veteran's traumatic brain injury manifested by an emotional, behavioral and cognitive impairment was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for erectile dysfunction, to include as secondary to emotional impairment, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

The Board finds new and material evidence sufficient to reopen the Veteran's claims for service connection for headaches; erectile dysfunction; memory loss; an acquired psychiatric disorder to include PTSD; a neurocognitive disorder; and brain trauma.

An August 2005 rating decision denied the Veteran's claim for service connection for headaches; erectile dysfunction; memory loss; and a neurocognitive disorder based on the findings that there was no evidence in service that the Veteran suffered from these conditions, the Veteran had not submitted any current medical evidence that he currently suffered from the conditions due to his military service, and there was no evidence that the conditions existed.  

An August 2005 rating decision denied the Veteran's claim for service connection for PTSD based on the finding that the medical evidence of record failed to show that the disability was clinically diagnosed.  The rating decision noted that according to the Veteran's service medical records he suffered with some trauma to the head as a result of being attacked while he was stationed in Korea, however he failed to provide any evidence that he was suffering from PTSD or symptoms relating to PTSD as a result of this traumatic event.

An August 2005 rating decision denied the Veteran's claim for service connection for brain trauma noting that, although it had been noted that the Veteran suffered a head injury while on active duty, there was no evidence that he was currently suffering with a disabling condition as a result of the head injury, service medical records showed that he recovered from the incident without any residuals, and he had not submitted any medical evidence that showed he was currently suffering with brain trauma.  The rating decision noted service connection for brain trauma was denied since there was no evidence the claimed condition existed.

The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the August 2005 rating decision is final.  38 C.F.R. §§ 20.200, 20.202.  Accordingly, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

Since August 2005, new evidence has been added to the claims file which is material to the Veteran's claims.  VA treatment records dated November 2004 through July 2005 were added to the claims file.  These VA treatment records diagnosed depression in March 2005, "depression due to general medical condition (TBI)" in April 2005, headaches and PTSD in May 2005, and erectile dysfunction in July 2005.  VA treatment records from January 2007 to October 2007 noted a history of depression and PTSD.

A June 2008 private report of neuropsychological and psychological evaluation from Dr. David Geiser reflects a diagnosis of cognitive disorder NOS, rule out mild cognitive impairment with primary executive and psychomotor/visuo-motor processing speed deficits; rule out mood disorder, depressed, mild, secondary to medical condition. He noted there was some literature suggesting that individuals who had previously experienced traumatic brain injury may be at higher risk for developing dementia in later life.  Dr. Geiser's June 2008 record noted that further investigation with neurology into possible Parkinson's like disease and possible multiple system atrophy was discussed.

A February 2009 private treatment record from Dr. Finkel diagnosed post-concussion syndrome, PTSD, and memory loss.  He noted that the Veteran had clear memory related issues and he could not tell if he had recent onset dementia or if this was due to his original head injury during his military service.

The May 2009 VA examination noted the Veteran had a history of headaches, erectile dysfunction with penile prosthesis, PTSD, and memory loss including losing track of things and trouble saying what he was thinking.  The examiner noted that erectile dysfunction was present and the most likely cause was a psychological condition.  The examiner diagnosed cognitive impairment (memory loss), early onset dementia, post concussion syndrome, and bilateral intentional tremor and the problem associated with the diagnosis was post concussion syndrome status post head injury.  In regard to cognitive impairment (memory loss), the examiner noted he could not resolve this issue without resorting to speculation.  He further noted that medical literature suggested that traumatic brain injury was a significant factor for development of cognitive functioning and impairment including dementia.

Private medical records from Lee Memorial Health System dated January 2011 to February 2011 showed discharge diagnoses of pseudoseizures, somatoform disorder, posttraumatic stress disorder and depression, and history of traumatic brain injury.  April 2011 treatment records showed discharge diagnoses of pseudoseizures and posttraumatic stress disorder and depression.  The Veteran also submitted several medical articles which correlated posttraumatic epilepsy and seizures to brain injuries.

The January 2015 VA examinations diagnosed unspecified depressive disorder, a traumatic brain injury on October 13, 1973, tension headaches, and erectile dysfunction diagnosed in 1980.  The examiner opined that the Veteran's headaches were related to his head injury during service in October 1973.  The examiner noted the etiology of the Veteran's erectile dysfunction was psychological.

A March 2016 VA treatment record diagnosed mild cognitive impairment and depression/ PTSD.  An April 2016 VA treatment records diagnosed chronic headaches, unspecified depressive disorder, and unspecified neurocognitive disorder, and noted decreased recent and remote memory.  An August 2016 VA treatment record diagnosed neurocognitive disorder and depression/ PTSD.

A March 2016 private treatment record from Steven E. Smith, PsyD diagnosed PTSD, somatoform disorder NOS, and migraines.

A June 2016 VA treatment record noted that the Veteran described significant implications of military sexual trauma and reported that he was raped twice.

The evidence identified above relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the Veteran's claims.  This evidence is therefore material and sufficient to reopen the previously-denied claims for service connection for headaches; erectile dysfunction; memory loss; an acquired psychological disorder to include PTSD; a neurocognitive disorder; and brain trauma claimed as claimed as traumatic brain injury with loss of balance, confusion, tremors, frontal lobe problems, speech disorders, and sleep disorders.  Shade.  Accordingly, the Board reopens these claims for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.



II.  Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

A.  Headaches

The Veteran contends that his headaches are due to brain trauma during service.  Service treatment records show that he was struck in the face during service in October 1973 and was treated for headaches on several occasions in October 1973.

At the Veteran's May 2009 VA examination, he reported occasional headaches.  A March 2016 private treatment record from Steven E. Smith, Psy.D. diagnosed migraines.  

The January 2015 VA headaches examiner, a psychiatrist, diagnosed tension headaches beginning in November 1974 and provided a positive nexus opinion.  His rationale was that since the Veteran had no documented headaches prior to his October 1973 physical assault with head injury, occasional medical evidence in his USAF and VA medical records showed that he has had mild occasional classic tension-type headaches, and other medical factors were not considered to be primary causes of his long-term headaches, then it may be reasonably clinically concluded that it is at least as likely as not that the Veteran's chronic tension headaches have been caused by his head injury in October 1973.  
The Board acknowledges that there is a conflicting negative nexus opinion by a different VA examiner, a primary care physician, on the same day in January 2015.  However, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a chronic headache disorder is warranted. 

B.  Traumatic Brain Injury

In the Veteran's June 2010 notice of disagreement, he contends that his memory loss and neurocognitive disorder are a direct result of his traumatic brain injury.  He contends that his PTSD is a secondary service connected disability resulting from his brain trauma.

Service treatment records show that the Veteran was struck in the face during service on October 13, 1973.  After the head trauma, he was admitted and diagnosed with a fracture of the linear skull, a traumatic hematoma of the right eyelid, and a laceration in the left posterior parietal region.  Subsequent service treatment records show dizziness and post concussion syndrome. 

As noted above, VA treatment records diagnosed "depression due to general medical condition (TBI)" and PTSD in 2005.  VA treatment records also diagnosed mild cognitive impairment, depression, PTSD, unspecified neurocognitive disorder, and tremors in 2016.

A private treatment record from Dr. Geiser in June 2008 reflects a diagnosis of cognitive disorder.  He noted there was some literature suggesting that individuals who had previously experienced traumatic brain injury may be at higher risk for developing dementia in later life.  A private treatment records from Dr. Finkel in February 2009 diagnosed of post-concussion syndrome, PTSD, and memory loss.  Dr. Finkel noted that he could not tell whether the memory issues were related to recent onset dementia or his head injury during service.  Private treatment records from Lee Memorial Health in 2011 diagnosed pseudoseizures, somatoform disorder, PTSD, and depression.  A March 2016 private treatment record from Steven E. Smith, PsyD diagnosed PTSD and somatoform disorder NOS.
The May 2009 VA examiner diagnosed cognitive impairment (memory loss), early onset dementia, post concussion syndrome, and bilateral intentional tremor.  The examiner determined he could not resolve the issue of whether these conditions were related to service without resorting to speculation.  He noted that medical literature suggested that traumatic brain injury was a significant risk factor for development of cognitive functioning and impairment including dementia.

The January 2015 VA examination diagnosed traumatic brain injury with a date of diagnosis on October 13, 1973, the date of the Veteran's head injury in service.  The examiner noted the Veteran had symptoms attributable to a TBI including emotion, behavioral, or cognitive effects.  He also diagnosed unspecified depressive disorder.  The Board acknowledges that in the same examination report, the examiner makes contradictory findings that there is no diagnosis of traumatic brain injury.  The Board also acknowledges that the examiner stated it is less likely than not that the Veteran's PTSD and neurocognitive condition are related to the Veteran's head injury in service.  However, reading the examination report as a whole, the Board concludes the Veteran has a traumatic brain injury due to his head injury in service, especially given the other evidence of record.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a traumatic brain injury manifested by emotional, behavioral, and cognitive impairment is warranted.

C.  Erectile Dysfunction

The Veteran contends that his erectile dysfunction is psychiatric.  The May 2009 and January 2015 VA examiners diagnosed erectile dysfunction and determined that the etiology was psychological. As such, the Board finds that service connection for erectile dysfunction, secondary to his emotional impairment, is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for headaches is reopened.

New and material evidence having been submitted, the claim for service connection for erectile dysfunction is reopened.

New and material evidence having been submitted, the claim for service connection for memory loss is reopened.

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder to include PTSD is reopened.

New and material evidence having been submitted, the claim for service connection for a neurocognitive disorder is reopened.

New and material evidence having been submitted, the claim for service connection for brain trauma, claimed as traumatic brain injury with loss of balance, confusion, tremors, frontal lobe problems, speech disorders, and sleep disorders is reopened.

Service connection for a chronic headache disorder is granted.

Service connection for a traumatic brain injury manifested by emotional, behavioral, and cognitive impairment is granted.

Service connection for erectile dysfunction, to include as secondary to emotional impairment, is granted.


REMAND

In a February 10, 2015 rating decision, the RO denied entitlement to service connection for a neck condition, previously claimed as cervical condition/ laminectomy finding that the evidence submitted was not new and material and denied entitlement to TDIU.  The Veteran was notified of this decision in by letter dated February 12, 2015.  On February 12, 2016, the RO received the Veteran's notice of disagreement with the RO's February 10, 2015 rating decision.  The claims file does not contain any Statement of the Case (SOC) for these issues, and therefore the claims must be remanded to provide the Veteran with that document and afford him an opportunity to perfect an appeal of these issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case that addresses whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a neck condition, previously claimed as cervical condition/laminectomy and, if so, whether service connection should be granted and entitlement to TDIU.  The Veteran must be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


